 



Exhibit 10.29
WATSON PHARMACEUTICALS, INC.
KEY EMPLOYEE AGREEMENT
     This Key Employee Agreement (“Agreement”) is entered into as of August 2,
2007 (the “Effective Date”), by and between Al Paonessa III (“Executive”) and
Anda, Inc. (the “Company”), a Delaware corporation.
     Whereas, the Company desires to employ Executive to provide personal
services to the Company, and wishes to provide Executive with certain
compensation and benefits in return for his services; and
     Whereas, Executive wishes to be employed by the Company and provide
personal services to the Company in return for certain compensation and
benefits, including the benefits provided under this Agreement;
     Now, Therefore, in consideration of the mutual promises and covenants
contained herein, it is hereby agreed by and between the parties hereto as
follows:
     1. Employment by the Company. Subject to terms set forth herein, the
Company agrees to employ Executive in the position of Executive Vice President
and Chief Operating Officer, and Executive hereby accepts employment effective
as of the Effective Date. In this position, Executive shall perform such duties
as are assigned from time to time by the Chief Executive Officer (“CEO”) of the
Company or a designee of the CEO (the “Designated Officer”). During his
employment with the Company, Executive will devote his best efforts and
substantially all of his business time and attention (except for vacation
periods as set forth herein and reasonable periods of illness or other
incapacity permitted by the Company’s general employment policies) to the
business of the Company. Executive shall perform his duties under this Agreement
from the Company’s headquarters location during at least seventy percent (70%)
of his regular business working hours (provided that travel time to visit
customers or prospective customers shall be considered as time spent at the
Company’s headquarters location). Executive shall abide by the general
employment policies and procedures of the Company, except that wherever the
terms of this Agreement may differ from or are in conflict with the Company’s
general employment policies or procedures, this Agreement shall control.
     2. Compensation.
          2.1 Salary. For services to be rendered hereunder, Executive shall
receive a base salary as set forth in Section 1 of the Compensation and
Severance Terms Schedule, attached hereto as Exhibit A. Executive will be
considered annually for adjustments in base salary in accordance with Company
policy and the terms of this Agreement and subject to review and approval by the
CEO and/or the Designated Officer, as appropriate.
          2.2 Bonus. Executive shall be eligible to participate in the Company’s
bonus plan at the executive level throughout the duration of Executive’s
employment with the Company. The Company shall have the sole discretion to
determine whether Executive is

 



--------------------------------------------------------------------------------



 



entitled to any such bonus and to determine the amount of the bonus. The amount
of Executive’s bonus may be determined in part based on Executive’s performance
with respect to certain goals established by the Company and attainment by the
Company and its parent Company, Watson Pharmaceuticals, Inc. (“Watson”), of its
planned financial objectives for the bonus period. Notwithstanding the
foregoing, no bonus is guaranteed to Executive. Any bonus is subject to the
approval of the CEO and/or the Designated Officer, as appropriate. The Company
retains the authority to review, grant, deny or revise any bonus in its sole
discretion. To be eligible to receive a bonus, Executive must remain in
employment with the Company throughout the entire fiscal year or as otherwise
required by the applicable bonus plan as adopted by the Company from time to
time. The target level of such bonus is set forth in Section 2 of Exhibit A
attached hereto.
          2.3 Long Term Incentive Awards. Subject to the approval of the Board
of Directors (the “Board”) of Watson or the Compensation Committee of the Board,
as appropriate, Executive shall receive such long term incentive awards as may
from time to time be granted, pursuant to the terms and conditions set forth in
the applicable award agreement and plan documents, copies of which will be made
available upon Executive’s request. For the purposes of this Agreement, all long
term incentive awards (e.g., stock options, restricted stock and restricted
stock units) granted to Executive by the Company hereunder, or granted in the
future, shall be referred to hereinafter as the “Awards.”
          2.4 Paid Time Off. Executive shall be eligible to accrue paid time off
(“PTO”) during the term of this Agreement, in accordance with the Company’s
standard policy regarding PTO and in an amount commensurate with other employees
at a level similar to that of the Executive.
          2.5 Standard Company Benefits. Executive shall be entitled to all
rights and benefits for which he is eligible under the terms and conditions of
the standard Company benefits plans (e.g., health and disability insurance,
401(k) retirement plan, etc.) and other benefits and incentives which may be in
effect from time to time and provided by the Company to employees at levels
similar to the Executive.
     3. Proprietary Information and Inventions.
     Executive agrees to execute and abide by the Employee Proprietary
Information and Inventions Agreement attached hereto as Exhibit C and made a
part hereof by this reference.
     4. Outside Activities.
          4.1 Activities. Except with the prior written consent of the CEO or
the Board, as appropriate, Executive will not during his employment with the
Company undertake or engage in any other employment, occupation or business
enterprise, other than ones in which Executive is a passive investor. Executive
may engage in civic and not-for-profit activities so long as such activities do
not materially interfere with the performance of his duties hereunder. Executive
will not during his employment with the Company publicly disparage the Company
or Watson or any of their affiliates, or their respective past or present
products, officers, directors, employees or agents.

2



--------------------------------------------------------------------------------



 



          4.2 Investments and Interests. During his employment by the Company,
Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by him to be adverse to
or in conflict with the interest of Watson, its business or prospects, financial
or otherwise. By way of clarification, nothing contained in this Agreement shall
prevent Executive from holding, for investment purposes only, no more than one
percent (1%) of the capital stock of any publicly traded company.
          4.3 Non-Competition. During his employment by the Company and for a
period of one (1) year after his termination of employment for any reason,
except on behalf of the Company, Executive will not directly or indirectly,
whether as an officer, director, stockholder, employee, partner, proprietor,
associate, representative, consultant, or in any capacity whatsoever engage in,
be employed by or have any business connection with any other person,
corporation, firm, partnership or other entity whatsoever known by him to
compete with the Company in any line of business engaged in (or planned to be
engaged in) by the Company.
     5. Other Agreements.
     Executive represents and warrants that his employment by the Company will
not conflict with and will not be constrained by any prior agreement or
relationship with any third party. Executive represents and warrants that he
will not disclose to the Company or use on behalf of the Company any
confidential information governed by any agreement with any third party except
in accordance with an agreement between the Company and any such third party.
During Executive’s employment by the Company, Executive may use, in the
performance of his duties, all information generally known and used by persons
with training and experience comparable to his own and all information which is
common knowledge in the industry or otherwise legally in the public domain.
     6. Termination Of Employment.
          6.1 At-Will Employment. Executive’s relationship with the Company is
at-will. The Company shall have the right to terminate Executive’s employment
with the Company at any time with or without Cause and with or without notice.
          6.2 Termination by Company for Cause. If the Company terminates
Executive’s employment at any time for Cause, Executive’s salary shall cease on
the date of termination; and Executive will not be entitled to severance pay,
pay in lieu of notice or any other such compensation.
               (a) Definition of “Cause.” For purposes of this Agreement,
“Cause” shall mean (i) Executive’s conviction of any felony; (ii) Executive’s
gross misconduct, material violation of Company policy, or material breach of
Executive’s duties to the Company, which Executive fails to correct within
thirty (30) days after Executive is given written notice by the CEO or the
Designated Officer; or (iii) other events or matters relating to your job
performance or conduct that would ordinarily cause an employer to seriously
consider the termination of an employee’s employment.
          6.3 Termination by Company Without Cause. If the Company terminates
Executive’s employment at any time without Cause, Executive shall be entitled to
severance benefits as set forth in Section 4.1 of the Compensation and Severance
Terms Schedule, attached hereto as Exhibit A.

3



--------------------------------------------------------------------------------



 



          6.4 Executive’s Voluntary Resignation. Executive may terminate his
employment with the Company at any time, with or without Good Reason, and with
or without notice. In the event Executive voluntarily terminates his employment
other than for Good Reason, he will not be entitled to severance pay, pay in
lieu of notice or any other such compensation.
          6.5 Executive’s Resignation for Good Reason. Executive may resign his
employment for Good Reason so long as Executive tenders his resignation to the
Company within sixty (60) days after the occurrence of the event which forms the
basis for his termination for Good Reason. If Executive terminates his
employment for Good Reason, Executive shall be eligible for severance benefits
as set forth in Section 4.2 of Exhibit A, attached hereto.
               (a) Definition of “Good Reason.” For purposes of this Agreement,
“Good Reason” shall mean any one of the following events which occurs on or
after the Effective Date: (i) after a Change of Control (as defined in
Section 7.1), any reduction of the Executive’s then existing annual base salary,
except to the extent the annual base salary of all other executive officers at
levels similar to Executive is similarly reduced (provided such reduction does
not exceed fifteen percent (15%) of Executive’s then existing annual base
salary); (ii) after a Change of Control, any material reduction in the package
of benefits and incentives, taken as a whole, provided to the Executive (except
that employee contributions may be raised to the extent of any cost increases
imposed by third parties) or any action by the Company which would materially
and adversely affect the Executive’s participation or reduce the Executive’s
benefits under any such plans, except to the extent that such benefits and
incentives of all other executive officers at levels similar to Executive are
similarly reduced; (iii) after a Change of Control, any material diminution of
the Executive’s duties, and responsibilities, taken as a whole, excluding for
this purpose an isolated, insubstantial or inadvertent action not taken in bad
faith which is remedied by the Company immediately after notice thereof is given
by the Executive; (iv) a requirement that the Executive relocate to a work site
that would increase the Executive’s one-way commute distance by more than
thirty-five (35) miles from his then principal residence, unless the Executive
accepts such relocation opportunity; (v) any material breach by the Company of
its obligations under this Agreement; or (vi) any failure by the Company to
obtain the assumption of this Agreement by any successor or assign of the
Company.
          6.6 Termination for Death or Disability. Executive’s employment with
the Company will be terminated in the event of Executive’s death, or any
illness, disability or other incapacity in such a manner that Executive is
physically rendered unable regularly to perform his duties hereunder for a
period in excess of one hundred eighty (180) consecutive days or more than one
hundred eighty (180) days in any consecutive twelve (12) month period. The
determination regarding whether Executive is physically unable regularly to
perform his duties shall be made by the CEO. Executive’s inability to be
physically present on the Company’s premises shall not constitute a presumption
that Executive is unable to perform such duties. In the event that Executive’s
employment with the Company is terminated for death or disability as described
in this Section 6.6, Executive or Executive’s heirs, successors, and assigns
shall not receive any compensation or benefits other than payment of accrued
salary and PTO and such other benefits as expressly required in such event by
applicable law or the terms of applicable benefit plans.

4



--------------------------------------------------------------------------------



 



          6.7 Cessation. If Executive violates any provision of Section 4.3 or
Section 8 of this Agreement or the Employee Proprietary Information and
Inventions Agreement and Executive fails to correct such violation within ten
(10) days after Executive is given written notice by the CEO or the Designated
Officer, then any severance payments or other benefits being provided to
Executive will cease immediately, and Executive will not be entitled to any
further compensation from the Company.
     7. Change of Control.
          7.1 Definition. For purposes of this Agreement, Change of Control
means the occurrence of any of the following:
               (a) a sale of assets representing fifty percent (50%) or more of
the net book value and of the fair market value of Watson’s consolidated assets
(in a single transaction or in a series of related transactions);
               (b) a liquidation or dissolution of Watson;
               (c) a merger or consolidation involving Watson or any subsidiary
of Watson after the completion of which: (i) in the case of a merger (other than
a triangular merger) or a consolidation involving Watson, the shareholders of
Watson immediately prior to the completion of such merger or consolidation
beneficially own (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or comparable
successor rules), directly or indirectly, outstanding voting securities
representing less than fifty percent (50%) of the combined voting power of the
surviving entity in such merger or consolidation, and (ii) in the case of a
triangular merger involving Watson or a subsidiary of Watson, the shareholders
of Watson immediately prior to the completion of such merger beneficially own
(within the meaning of Rule 13d-3 promulgated under the Exchange Act, or
comparable successor rules), directly or indirectly, outstanding voting
securities representing less than fifty percent (50%) of the combined voting
power of the surviving entity in such merger and less than fifty percent (50%)
of the combined voting power of the parent of the surviving entity in such
merger;
               (d) an acquisition by any person, entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act or any comparable
successor provisions), other than any employee benefit plan, or related trust,
sponsored or maintained by Watson or an affiliate of Watson and other than in a
merger or consolidation of the type referred to in clause “(c)” of this
sentence, of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act, or comparable successor rules) of outstanding voting
securities of Watson representing more than fifty percent (50%) of the combined
voting power of Watson (in a single transaction or series of related
transactions); or
               (e) in the event that the individuals who, as of the Effective
Date, are members of the Board (the “Incumbent Board”) of Watson, cease for any
reason to constitute at least fifty percent (50%) of the Board. (If the
election, or nomination for election by Watson’s shareholders, of any new member
of the Board is approved by a vote of at least fifty percent (50%) of the
Incumbent Board, such new member of the Board shall be considered as a member of
the Incumbent Board.)

5



--------------------------------------------------------------------------------



 



          7.2 Termination After a Change of Control. In the event Executive’s
employment with the Company is terminated without Cause, or Executive resigns
for Good Reason, within ninety (90) days prior to or twenty-four (24) months
following a Change of Control (a “Change of Control Termination”), then
Executive shall be eligible for severance benefits as set forth in Section 4.3
of Exhibit A, attached hereto.
          7.3 Parachute Payments. In the event that it shall be determined under
this Section 7.3 that any payment or benefit to Executive or for the benefit of
Executive or on Executive’s behalf (whether paid or payable or distributed or
distributable) pursuant to the terms of this Agreement or any other agreement,
arrangement or plan with Watson or any Affiliate (as defined below) (including,
without limitation, the severance benefits as set forth in Section 4.3 of
Exhibit A, attached hereto) (individually, a “Payment” and collectively, the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any successor
provision thereto (the “Excise Tax”), then Executive shall be entitled to
receive from Watson one or more additional payments (individually, a “Gross-Up
Payment” and collectively, the “Gross-Up Payments”) in an aggregate amount such
that the net amount of the Payments and the Gross-Up Payments retained by
Executive after the payment of all Excise Taxes (and any interest and penalties
imposed with respect to such Excise Taxes) on the Payments and all federal,
state and local income tax, employment taxes and Excise Taxes (including any
interest and penalties imposed with respect to such taxes and Excise Taxes) on
the Gross-Up Payments provided for in this Section 7.3, and taking into account
any lost or reduced tax deductions on account of the Gross-Up Payments, shall be
equal to the Payments. For purposes of this Section 7.3, an “Affiliate” shall
mean any successor to all or substantially all of the business and/or assets of
Watson, any person acquiring ownership or effective control of Watson or
ownership of a substantial portion of the assets of the Watson’s assets, or any
other person whose relationship to Watson, such successor or such person
acquiring ownership or control is such as to require attribution between the
parties under Section 318(a) of the Code.
               (a) All determinations required to be made under this
Section 7.3, including whether and when any Gross-Up Payment is required and the
amount of such Gross-Up Payment, and the assumptions to be utilized in arriving
at such determinations, shall be made by the Accountants (as defined below),
which shall provide Executive and the Company with detailed supporting
calculations with respect to such Gross-Up Payment within thirty (30) days of
the receipt of notice from Executive or the Company that Executive has received
or will receive a Payment. For the purposes of this Section 7.3, the
“Accountants” shall mean Watson’s independent certified public accounting firm
serving immediately prior to the Change of Control (or other change in ownership
or effective control, or change in ownership of a substantial portion of the
assets, of a corporation, as defined in Section 280G of the Code) with respect
to which such determination is being made. In the event that the Accountants are
also serving as the accountants, auditors or consultants for the individual,
entity or group effecting the Change of Control (or other change in ownership or
effective control, or change in ownership of a substantial portion of the
assets, of a corporation, as defined in Section 280G of the Code), Watson shall
appoint another nationally recognized independent certified public accounting
firm, reasonably acceptable to Executive, to make the determinations required
hereunder (which accounting firm shall then be referred to as the “Accountants”
hereunder). All fees and expenses of the Accountants shall be borne solely by
Watson.
               (b) For the purposes of determining whether any of the Payments
will be subject to the Excise Tax and the amount of such Excise Tax, such
Payments will be treated as “parachute payments” within the meaning of section
280G of the Code, and all “parachute payments” in excess of the “base amount”
(as defined under Section 280G(b)(3) of the Code) of

6



--------------------------------------------------------------------------------



 



Executive shall be treated as subject to the Excise Tax, unless and except to
the extent that, in the opinion of the Accountants, such Payments (in whole or
in part) either do not constitute “parachute payments” or represent reasonable
compensation for services actually rendered (within the meaning of section
280G(b)(4) of the Code) in excess of the “base amount,” or such “parachute
payments” are otherwise not subject to such Excise Tax.
               (c) For purposes of determining the amount of the Gross-Up
Payment, Executive shall be deemed to pay federal income taxes at the highest
applicable marginal rate of federal income taxation for the calendar year in
which the Gross-Up Payment is to be made and to pay any applicable state and
local income taxes at the highest applicable marginal rate of taxation for the
calendar year in which the Gross-Up Payment is to be made, net of the maximum
reduction in federal income taxes which could be obtained from the deduction of
such state or local taxes if paid in such year (determined without regard to
limitations on deductions based upon the amount of Executive’s adjusted gross
income); and to have otherwise allowable deductions for federal, state and local
income tax purposes at least equal to those disallowed because of the inclusion
of the Gross-Up Payment in Executive’s adjusted gross income.
               (d) Any determination by the Accountants shall be binding upon
Watson and Executive. As a result of uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accountants hereunder, it is possible that the Gross-Up Payment made will have
been an amount less than Watson should have paid pursuant to this Section 7.3
(the “Underpayment”). In the event that Watson exhausts its remedies pursuant to
Section 7.3(f) and Executive is required to make a payment of any Excise Tax,
the Underpayment shall be promptly paid by Watson to or for Executive’s benefit.
               (e) Executive shall notify Watson in writing of any claim by the
Internal Revenue Service or other taxing authority that, if successful, would
require the payment by Watson of a Gross-Up Payment. Such notification shall be
given as soon as practicable after Executive is informed in writing of such
claim and shall apprise Watson of the nature of such claim and the date on which
such claim is requested to be paid. Executive shall not pay such claim prior to
the expiration of the 30-day period following the date on which Executive gives
such notice to Watson (or such shorter period ending on the date that any
payment of taxes, interest and/or penalties with respect to such claim is due).
If Watson notifies Executive in writing prior to the expiration of such period
that Watson desires to contest such claim, Executive shall: (i) give Watson any
information reasonably requested by Watson relating to such claim; (ii) take
such action in connection with contesting such claim as Watson shall reasonably
request in writing from time to time, including, without limitation, engaging
legal representation with respect to such claim by an attorney selected by
Watson and reasonably acceptable to Executive; (iii) cooperate with Watson in
good faith in order to effectively contest such claim; and (iv) permit Watson to
participate in any proceedings relating to such claims; provided, however, that
Watson shall bear and pay directly all costs and expenses, including attorneys’
fees (including additional interest and penalties) incurred in connection with
such contest and shall indemnify Executive for and hold Executive harmless from,
on an after-tax basis, any Excise Tax or income, employment or other taxes
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of all related costs and expenses.

7



--------------------------------------------------------------------------------



 



               (f) Without limiting the foregoing provisions of this
Section 7.3, Watson shall control all proceedings taken in connection with such
contest and, at the Company’s sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the Internal
Revenue Service or other taxing authority in respect of such claim and may, at
Watson’s sole option, either direct Executive to pay the amount claimed and sue
for a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as Watson shall determine; provided, however, that if Watson directs
Executive to pay such claim and sue for a refund, Watson shall advance the
amount of such payment to Executive, on an interest-free basis, and shall
indemnify Executive for and hold Executive harmless from, on an after-tax basis,
any Excise Tax or income, employment or other taxes (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance (including as a
result of any forgiveness by Watson of such advance); provided, further, that
any extension of the statute of limitations relating to the payment of taxes,
interest and penalties for the taxable year of Executive with respect to which
such contested amount is claimed to be due shall be limited solely to such
contested amount. Furthermore, Watson’s control of the contest shall be limited
to issues with respect to which a Gross-Up Payment would be payable hereunder
and Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
               (g) The Gross-Up Payments provided for in this Section 7.3 shall
be paid to Executive as soon as practicable after the Accountants have
determined the amount of such payments, but not earlier than the date the
severance benefits are due to Executive under Section 4.4 of the Compensation
and Severance Terms Schedule, attached hereto as Exhibit A and in no event later
than the later of (i) the end of the calendar year following the date of
termination and (ii) the third calendar month following the date of termination,
as permitted under Code Section 409(A); provided, however, that if the amounts
of such Gross-Up Payments cannot be finally determined by the Accountants before
the end of this period, Watson shall pay to Executive as of the last day of the
period described above an estimate, as determined in good faith by Watson, of
the amount of such Gross-Up Payments. In the event that the amount of the
estimated payments exceeds the amount subsequently determined by the Accountants
to have been due to the Executive, such excess shall constitute a loan by the
Company to Executive, payable not later than 30 days after such determination
and demand by Watson (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code).
     8. Nonsolicitation. While employed by the Company, and for one (1) year
following the termination of Executive’s employment with the Company, Executive
agrees not to solicit, attempt to solicit, induce, or otherwise cause any
employee or independent contractor of Watson or the Company to terminate his or
her employment or contractual relationship in order to become an employee or
independent contractor to or for Executive or any other person or entity.
     9. Release. In exchange for the severance compensation and benefits
provided under this Agreement to which Executive would not otherwise be
entitled, Executive shall enter into and execute a release substantially in the
form attached hereto as Exhibit B, as may be revised and updated as determined
to be appropriate by the Company (the “Release”). Unless the Release is executed
by Executive following termination of employment, delivered to the

8



--------------------------------------------------------------------------------



 



Company within twenty-one (21) days after the Release has been provided to
Executive (or forty-five (45) days following Executive’s receipt of the
informational package required in the event of a group termination), and not
revoked, Executive shall not receive any severance benefits provided under this
Agreement, any vesting acceleration of Executive’s Awards as provided in this
Agreement shall not apply, and Executive’s Awards in such event shall vest or,
in the case of stock options, be exercisable following the date of Executive’s
termination only to the extent provided under their original terms in accordance
with the applicable plan and Award agreements.
     10. General Provisions.
          10.1 Notices. Any notices provided hereunder must be in writing and
shall be deemed effective upon personal delivery (including, personal delivery
by facsimile transmission) or the third day after mailing by first class mail,
to the Company at its primary office location, with a copy to Watson at its
primary office location, and to Executive at his address as listed on the
Company payroll (which address may be changed by written notice).
          10.2 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity or unenforceability will not affect any other
provision or any other jurisdiction, and such invalid or unenforceable provision
shall be reformed, construed and enforced in such jurisdiction so as to render
it valid and enforceable consistent with the intent of the parties insofar as
possible.
          10.3 Waiver. If either party should waive any breach of any provisions
of this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.
          10.4 Entire Agreement. This Agreement, together with the Employee
Proprietary Information and Inventions Agreement, constitute the final,
complete, and exclusive embodiment of the entire agreement between Executive and
the Company regarding the subject matter hereof and supersede any prior
agreement, promise, representation, or statement, written or otherwise, between
Executive and the Company or any of its affiliates with regard to this subject
matter. Without limiting the generality of the foregoing, this Agreement
supersedes any and all agreements, written or otherwise, between Executive and
Andrx Corporation or its subsidiaries concerning Executive’s employment. This
Agreement is entered into without reliance on any promise, representation,
statement or agreement other than those expressly contained or incorporated
herein, and it cannot be modified or amended except in a writing signed by
Executive and a duly authorized officer of the Company.
          10.5 Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.
          10.6 Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

9



--------------------------------------------------------------------------------



 



          10.7 Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company (and Watson
to the extent applicable) and their respective successors, assigns, heirs,
executors and administrators, except that Executive may not assign any of his
duties hereunder and he may not assign any of his rights hereunder without the
written consent of the Company.
          10.8 Attorneys’ Fees. If either party hereto brings any action to
enforce his or its rights hereunder, the prevailing party in any such action
shall be entitled to recover his or its reasonable attorneys’ fees and costs
incurred in connection with such action.
          10.9 Arbitration. To provide a mechanism for rapid and economical
dispute resolution, Executive and the Company agree that any and all disputes,
claims, or causes of action, in law or equity, arising from or relating to this
Agreement (including the Release) or its enforcement, performance, breach, or
interpretation, will be resolved, to the fullest extent permitted by law, by
final, binding, and confidential arbitration held in Broward County, Florida and
conducted before a single arbitrator by Judicial Arbitration & Mediation
Services/Endispute (“JAMS”), under its then-existing Rules and Procedures. The
arbitrator shall be required to apply the laws of Florida in the conduct and
determination of all such proceedings. Nothing in this Section 10.9 or in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conduct of
any such arbitration.
          10.10 Remedies. Executive’s duties under Section 4.3 and Section 8 and
the Employee Proprietary Information and Inventions Agreement shall survive
termination of Executive’s employment with the Company. Executive acknowledges
that a remedy at law for any breach or threatened breach by Executive of the
provisions of these sections and the Employee Proprietary Information and
Inventions Agreement would be inadequate, and that such a breach would cause
irreparable harm to the Company; and Executive therefore agrees that the Company
shall be entitled to injunctive relief in case of any such breach or threatened
breach. Executive waives any requirement for the posting of a bond in connection
with obtaining such injunctive relief.
          10.11 Governing Law. All questions concerning the construction,
validity and interpretation of this Agreement will be governed by the law of the
State of Florida as applied to contracts made and to be performed entirely
within Florida.

10



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Agreement effective as
of the Effective Date above written.
Anda, Inc.
 

        By:   /s/ Susan K. Skara         Name:  Susan K. Skara       
Title:  SVP, Human Resources      

Executive:
 
/s/ Al Paonessa, III
Name: Al Paonessa, III
Solely with respect to Section 7.3:
WATSON PHARMACEUTICALS, INC.

              By:   Susan K. Skara       Name:  Susan K. Skara      
Title:  SVP, Human Resources      

11



--------------------------------------------------------------------------------



 



Exhibit A
COMPENSATION AND SEVERANCE TERMS SCHEDULE
1. BASE SALARY
     For services to be rendered under this Agreement, Executive shall receive
an initial base salary at an annualized rate of $360,018, payable in accordance
with the Company’s standard payroll practices, and subject to adjustments as set
forth in the Agreement.
2. BONUS
Executive’s annual bonus, if granted, shall be at a target level of not less
than 45% of Executive’s then current base salary. Executive’s annual bonus shall
be based on the attainment of certain goals and initiatives approved by the CEO
and, as applicable, the Compensation Committee.
3. LONG TERM INCENTIVE AWARDS
     From time to time, Executive may receive Awards of Watson stock options,
restricted stock, restricted stock units, or other forms of equity awards. The
terms and conditions of any such Awards, including the applicable vesting
periods of such Awards, shall be set forth in the applicable award agreements
and shall otherwise be subject to the terms and conditions of the applicable
plan documents. Any Awards, if granted, shall be subject to the approval of the
Compensation Committee of the Board or the CEO, as applicable.
4. SEVERANCE BENEFITS
     4.1 Termination By Company without Cause. If the Company terminates
Executive’s employment at any time without Cause, the Company shall provide to
Executive, within thirty (30) days after the Effective Date of the Release
attached hereto as Exhibit B (as “Effective Date” is defined in the Release), as
the only severance compensation and benefits all of the following:
          (a) A lump sum severance payment, subject to standard withholdings or
deductions, in an amount equal to the sum of: (i) twenty four (24) months of
Executive’s then base salary; and (ii) Executive’s prorated bonus for the year
in which the termination occurs, at the Company’s discretion.
          (b) Continued group health insurance benefits (e.g., medical, dental,
vision, etc.) for Executive and Executive’s eligible dependents for a period of
up to

1.



--------------------------------------------------------------------------------



 



eighteen(18) months under COBRA; provided, however, that in any event the
Company’s obligation to provide any health benefits pursuant to this sentence
ends when Executive becomes eligible for subsidized health insurance with a new
employer or other third party (and Executive agrees to promptly notify the
Company in writing of any such event of eligibility). To satisfy its obligations
hereunder, the Company, at its election, shall either (i) arrange commercial
health care coverage for Executive and Executive’s eligible dependents (which is
(x) comparable to the health benefits provided to Executive and his eligible
dependents immediately prior to commencement of such commercial health care
coverage, (y) subject to change if such coverage is no longer available, and
(z) mutually agreeable to the Company and Executive), or (ii) provide Executive
and his eligible dependents continued coverage under the Company’s health plans.
          (c) Outplacement services for one year with a nationally recognized
service selected by the Company.
     4.2 Executive’s Resignation for Good Reason. If Executive terminates his
employment with the Company for Good Reason in the absence of a Change of
Control, the Company shall provide to Executive, within thirty (30) days after
the Effective Date of the Release attached hereto as Exhibit B (as “Effective
Date” is defined in the Release), as the only severance compensation and
benefits, the same severance compensation and benefits provided in Section 4.1
hereof.
     4.3 Change of Control Termination. In the event of a Change of Control
Termination or if the Executive resigns for Good Reason within ninety (90) days
prior to or twenty-four (24) months following a Change of Control, the Company
shall provide to Executive, within thirty (30) days after the Effective Date of
the Release attached hereto as Exhibit B (as “Effective Date” is defined in the
Release), as the only severance compensation and benefits, (a) the same
severance compensation and benefits provided in Section 4.1 hereof, (b) two
times Executive’s target bonus to be earned for the year in which termination
occurs or the bonus amount paid to the Executive in the prior year, whichever is
greater; and, (c) any unvested Awards held by Executive shall have their vesting
accelerated in full so as to become one hundred percent (100%) vested and, in
the case of stock options, immediately exercisable in full, as of the date of
such termination.
     4.4 Delayed Payments. Notwithstanding anything in this Section 4 to the
contrary, if the Company determines in good faith that any payment or benefit
under this Section 4, that is payable to Executive on account of a termination
of employment with the Company, constitutes a “deferral of compensation” under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) (as
set forth in IRS Notice 2005-1, or successor Temporary or Final Treasury
Regulations), and that Executive is a “specified employee” within the meaning of
Code Section 409A(a)(2)(B)(i), then the Company shall delay commencement of any
such payment or benefit until six months after the Effective Date of the Release
attached hereto as Exhibit B (as “Effective Date” is defined in the Release)
(the “409A Suspension Period”). With respect to any benefits to be provided by
the Company (such as continued health care benefits, if any), Executive

2



--------------------------------------------------------------------------------



 



shall pay for such benefits directly during the 409A Suspension Period. Within
15 calendar days after the end of the 409A Suspension Period, the Company shall
pay to Executive a lump sum payment in cash equal to any payments and benefits
(including interest on any such payments and benefits, at an interest rate of
not less the prime interest rate, as published in the Wall Street Journal, for
the 409A Suspension Period) that the Company would otherwise have been required
to provide under this Section 4 but for the imposition of the 409A Suspension
Period. Thereafter, Executive shall receive any remaining payments and benefits
due under this Section 4 in accordance with the terms of this Section 4 (as if
there had not been any suspension period).

3



--------------------------------------------------------------------------------



 



Exhibit B
RELEASE AGREEMENT
I understand that my position with Anda, Inc. (the “Company”) terminated
effective                      (the “Separation Date”). The Company has agreed
that if I choose to sign this Release, the Company will, within thirty (30) days
after the Effective Date of this Release, pay me certain severance benefits
(minus the standard withholdings and deductions) pursuant to the terms of the
Key Employee Agreement (the “Agreement”) entered into as of
                    , 2007, between myself and the Company, and any agreements
incorporated therein by reference. I understand that I am not entitled to such
severance benefits unless I sign this Release. I further understand that,
regardless of whether I sign this Release, the Company will pay me all of my
accrued salary and paid time off through the Separation Date, to which I am
entitled by law.
In consideration for the severance benefits I am receiving under the Agreement,
I hereby release the Company, its parents, subsidiaries, and affiliates, and
their respectiveofficers, directors, agents, attorneys, employees, and
shareholders (“Releasees”) from any and all claims, liabilities, demands, causes
of action, attorneys’ fees, damages, or obligations of every kind and nature,
whether they are now known or unknown, arising at any time prior to the date I
sign this Release. This general release includes, but is not limited to: all
federal and state statutory and common law claims, claims related to my
employment or the termination of my employment or related to breach of contract,
tort, wrongful termination, discrimination, harassment, defamation, fraud, wages
or benefits, or claims for any form of equity or compensation. Without limiting
the foregoing, the above general release includes, but is not limited to, all
“wrongful discharge,” “whistleblower” and discrimination claims; all claims
relating to any contracts of employment, express or implied; any claims for
defamation, misrepresentation or negligence; any claim for wages or severance
pay; any tort claim of any nature; any claim under federal, state or municipal
statute or ordinance; any claim under any laws or regulations relating to
employment matters including, but not limited to, claims under the Age
Discrimination in Employment Act of 1967, the California Fair Employment &
Housing Act and similar statutes in other jurisdictions, the Civil Rights Act of
1964 and 1991, the Employee Retirement Income Security Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Family and Medical Leave
Act, the Civil False Claim Act, the Florida Civil Rights Act, Florida’s
Whistleblower Law, the Florida Human Relations Act, and any amendments thereto.
Notwithstanding the release in the preceding sentence, I am not releasing any
right of indemnification I may have for any liabilities and costs of defense
(including without limitation reasonable attorneys’ fees) arising from my
actions within the course and scope of my employment with the Company.
In releasing claims unknown to me at present, I am waiving all rights and
benefits under Section 1542 of the California Civil Code, and any law or legal
principle of similar effect in any jurisdiction: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”
Because I am forty (40) years of age or older as of the Separation Date, I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA”). I also acknowledge that the consideration given for the waiver
in the above paragraph is in addition to anything of value to which I was
already entitled. I have been advised by this writing, as required by the ADEA
that:

 



--------------------------------------------------------------------------------



 



(a) my waiver and release do not apply to any claims that may arise after my
signing of this Release; (b) I should consult with an attorney prior to
executing this Release; (c) I have twenty-one (21) days (forty-five (45) days in
the event of a group termination) within which to consider this Release
(although I may choose to voluntarily execute this Release earlier); (d) I have
seven (7) days following the execution of this release to revoke the Release;
and (e) this Release will not be effective until the eighth day after this
Release has been signed both by me and by the Company (“Effective Date”).
I acknowledge that I remain bound by the Employee Proprietary Information and
Invention Agreement which I signed in connection with my employment (“Invention
Agreement”) and that the provisions of the Invention Agreement shall remain in
full force and effect. In accordance with my existing and continuing obligations
under the Invention Agreement, I have returned to the Company all materials
required to be returned pursuant to the Invention Agreement, as well as any
other Company property in my possession. In consideration for the severance
benefits I am receiving hereunder, I agree that I will reasonably cooperate with
the Company after the Separation Date to assure the smooth transition of pending
matters and to answer questions which may arise from time to time regarding my
former duties and responsibilities. Effective as of the Separation Date, I
resign any and all offices and directorships with the Company and any of its
affiliates, and will execute all documents reasonably requested by the Company
or its affiliates to effectuate such resignations. Further, I agree that I will
not hereafter disparage the Company or any of the Releasees, either orally or in
writing, to any person or entity. The Company agrees that its officers and
directors will not disparage me, either orally or in writing, to any person or
entity.
Agreed:
 

         
 
       
Date
      [Employee]

 

         
 
       
Date
      ANDA, INC.

2



--------------------------------------------------------------------------------



 



Exhibit C
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 